Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species I in the reply filed on 2/24/2022 is acknowledged.
Claims 3-4, 16-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected Species II-XVIII claims, there being no allowable generic or linking claim. Election was made without traverse in the reply filed.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “a first signal metal electrically coupled with the collector implant and the base implant” of claim 12 and “the first NPN transistor and the second NPN transistor are, respectively, a first segment and a second segment of a same NPN transistor” of claim 14 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 12, it is not clear as to how “a first signal metal electrically coupled with the collector implant and the base implant” is being implemented, where in Fig. 3, the first signal metal (120) is connected with the collector implant (312) only. Other limitations also do not seem to match with the embodiment in Fig. 3 or Fig. 10-15. Necessary correction is requested.
Regarding claim 14, it is not clear as to how “the first NPN transistor and the second NPN transistor are, respectively, a first segment and a second segment of a same NPN transistor” being implemented by any of the figures of Fig. 3, 10-15.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1. Claim(s) 1-2,5,8-9 is/are rejected under 35 U.S.C. 102a(1) as being anticipated by US 2016/0276827 A1 (“Coyne”).

Regarding claim 1, Coyne shows (Fig. 2) an apparatus comprising: 
a semiconductor layer (223, epitaxial layer, para 43) of a first conductivity type (P-type as previously mentioned for Fig. 1 embodiment, para 32 and not repeated here); 
a lateral bipolar device (NPN bipolar, para 43) disposed in the semiconductor layer; and 
an isolation trench (225, oxide layer, para 44) disposed in the semiconductor layer in a base region (223 below base 220) of the lateral bipolar device, the isolation trench being disposed between an emitter implant (210) of the lateral bipolar device and a collector implant (200) of the lateral bipolar device, the emitter implant and the collector implant being of a second conductivity type (N-type, para 43), opposite the first conductivity type.

claim 2, Coyne shows (Fig. 2) wherein the lateral bipolar device is an NPN transistor (para 43).

Regarding claim 5, Coyne shows (Fig. 2) wherein the semiconductor layer (223) defines, at least in part, the base region of the lateral bipolar device.

Regarding claim 8, Coyne shows (Fig. 2) wherein the isolation trench (225) terminates within the semiconductor layer (223).

Regarding claim 9, Coyne shows (Fig. 2) an apparatus comprising: 
a semiconductor layer (223) of p-type conductivity; 
a lateral NPN transistor (NPN bipolar, para 43) disposed in the semiconductor layer, the lateral NPN transistor including: 
a collector implant (200) disposed in the semiconductor layer, the collector implant being of n-type conductivity; 
an emitter implant (210) disposed in the semiconductor layer, the emitter implant being of n-type conductivity; and 
a base implant (220) disposed in the semiconductor layer adjacent to the emitter implant, the base implant being of p-type conductivity (para 43); and 
an isolation trench (225 between 200 and 220) disposed in the semiconductor layer in a base region of the lateral NPN transistor, the isolation trench being disposed between the collector implant and the emitter implant, and disposed between the collector implant and the base implant.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1. Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Coyne, as applied to claim 1 above, further in view of US 2013/0134550 A1 (“Tanaka”).

Regarding claim 6, Coyne shows the isolation trench.
Coyne does not show further comprising: an implant of the first conductivity type disposed along sidewall of the isolation trench.
Tanaka shows (Fig. 6) further comprising: an implant of the first conductivity type (p+ shaded region in (h) and (i) figures, para 19) disposed along sidewall of the isolation trench (230).
It would have been obvious to one of ordinary skill in the art, at or before the effective filing date of the invention was made, to add the invention of Tanaka, with implants along sidewall, to the invention of Coyne.
The motivation to do so is that the combination produces the predictable result of  preventing inversion of the p-type region to an n-type region in the periphery of the isolation trench 230 (para 19). 

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Coyne, as applied to claim 1 above, further in view of US 2014/0159108 A1 (“Marreiro”).

Regarding claim 7, Coyne shows the isolation trench.
Coyne does not show further comprising at least one of a dielectric or undoped polysilicon disposed within the isolation trench.
Marreiro shows (Fig. 7) further comprising at least one of a dielectric or undoped polysilicon (para 44) disposed within the isolation trench (61-63).
It would have been obvious to one of ordinary skill in the art, at or before the effective filing date of the invention was made, to add the invention of Marreiro, with undoped polysilicon in isolation trench, to the invention of Coyne.
The motivation to do so is that the combination produces the predictable result of  blocking structure that minimizes electrical coupling between the enclosed portions and other portions of device (para 44). 

3. Claims 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Coyne, as applied to claim 9 above, further in view of US 2020/0098741 A1 (“Zeng”).

Regarding claim 10, Coyne shows the emitter implant, the isolation trench and the base implant.
Coyne does not show wherein the emitter implant is disposed between the isolation trench and the base implant.
Zeng shows (Fig. 3) wherein the emitter implant (214) is disposed between the isolation trench (220 between collector portion 218 and emitter portion 214) and the base implant (210).

The motivation to do so is that the combination produces the predictable result of significantly isolating the emitter from collector (para 53).  

Regarding claim 11, Zeng shows (Fig. 3) wherein the base implant (210) is disposed between the isolation implant (220 between 214 and 210) and the emitter implant (214).

3. Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Coyne, as applied to claim 9 above, further in view of US 2009/0032906 A1 (“Ostermann”).

Regarding claim 12, Coyne shows the collector implant and the base implant. 
Coyne does not show further comprising: a first signal metal electrically coupled with the collector implant and the base implant; a second signal metal electrically coupled with the first signal metal; a third signal metal electrically coupled with the collector implant; and a fourth signal metal electrically coupled with the third signal metal.
Ostermann shows (Fig. 5) a first signal metal (43 interconnect at the right) electrically coupled with the collector implant (17, para 51) and the base implant (14, para 36). 
a third signal metal (42 in the center) electrically coupled with the collector implant (17). 
It can similarly have a second signal metal electrically coupled with the first signal metal (similar to interconnect 30 connecting the two wiring 41); 
a fourth signal metal electrically coupled with the third signal metal (similar to interconnect 30 connecting the two wiring 41).

The motivation to do so is that the combination produces the predictable result of interconnecting different transistors in a series.   

4. Claims 13, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Coyne, as applied to claim 9 above, further in view of US 2010/0044834 A1 (“Park”).

Regarding claim 13, Coyne shows the lateral NPN transistor is a first lateral NPN transistor, the collector implant is a first collector implant, the emitter implant is a first emitter implant, and the base implant is a first base implant.
Coyne does not show the apparatus further comprising a second lateral NPN transistor including: a second collector implant disposed in the semiconductor layer, the second collector implant being of n-type conductivity; a second emitter implant disposed in the semiconductor layer, the second emitter implant being of n-type conductivity; a second base implant disposed in the semiconductor layer adjacent to the emitter implant, the second base implant being of p-type conductivity; and a second isolation trench disposed in the semiconductor layer in a base region of the second NPN transistor, the second isolation trench being disposed between the second collector implant and the second emitter implant, and disposed between the second collector implant and the second base implant.
Park shows (Fig. 2-3) the apparatus further comprising a second lateral NPN transistor (214) including: 

    PNG
    media_image1.png
    740
    821
    media_image1.png
    Greyscale

a second collector implant (352) disposed in the semiconductor layer (310), the second collector implant being of n-type conductivity; 
a second emitter implant (356) disposed in the semiconductor layer, the second emitter implant being of n-type conductivity; 
a second base implant (354) disposed in the semiconductor layer adjacent to the emitter implant, the second base implant being of p-type conductivity; and 
a second isolation trench (STI in 324-1) disposed in the semiconductor layer in a base region of the second NPN transistor, the second isolation trench being disposed 
It would have been obvious to one of ordinary skill in the art, at or before the effective filing date of the invention was made, to add the invention of Park, with second NPN, to the invention of Coyne.
The motivation to do so is that the combination produces the predictable result of protection from static electricity for the internal circuit (para 18).  

Regarding claim 15, Park shows (Fig. 2-3) the first emitter implant (346), the first base implant (344), the second emitter implant (356), and the second base implant (354) are electrically coupled to each other via at least a first signal metal (metal wire connecting the emitter of one transistor to the collector of the next one).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WASIUL HAIDER whose telephone number is (571)272-1554. The examiner can normally be reached M-F 9 a.m. - 6 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on (303) 297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/WASIUL HAIDER/Examiner, Art Unit 2819